DETAILED ACTION
Response to Amendment
The amendment filed 02/28/2022 has been entered.
Claim 21 is cancelled. 
Claims 1-20 are amended.
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/426,779 (reference application) in view of Suchy (US 20190025415 A1) in view of Chiao (US 6113545 A) as rejected below. It would have been obvious to one of ordinary skill in the art to use the modify the copending application with the teachings of Suchy as outlined in the present rejection in order to practice the claimed invention..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 14 and 18-20 are rejected under 35 U.S.C. 103 as obvious over Suchy (US 20190025415 A1) in view of Chiao (US 6113545 A).
Regarding claim 1, Suchy [Abstract; Figs 1-10] teaches …..
a sensor having a sensor output and configured to receive an acoustic signal, convert the acoustic signal to a sensor signal, and provide the sensor signal at the sensor output[Fig 3, 4, 8; 0046 has sensor to receive acoustic signal and converting it to electrical signals in the circuit];
a first correlator having a first correlator input and a first correlator output, the first correlator input coupled to the sensor output, and the first correlator configured to[#814 has multiple correlators in Fig 8]:
generate a first correlation result responsive to a correlation between the sensor signal and the first code[Fig 8, 10; 0046 has correlators #814 configured to detect signal based on signatures]; and 
provide the first correlation result at the first correlation output[Fig 8; 0046 has correlator giving output]; 
a second correlator having a second correlator input and a second correlator output, the first correlator input coupled to the sensor output, and the second correlator configured to[#814 has multiple correlators in Fig 8]: 
generate a second correlation result responsive to a correlation between the sensor signal and the second code[Fig 8, 10; 0046 has correlators #814 configured to detect signal based on signatures]; 
and provide the second correlation result at the second correlation output[Fig 8; 0046 has correlator giving output]; 
and a processing circuit having a first processing input, a second processing input, and a processing output, the first processing input coupled to the first correlator output, the second processing input coupled to the second correlator output, and the processing circuit configured to[Fig 1, 8-10; 0046-0049 has processing of correlation output]: 
perform a comparison between a first peak of the first correlation result and a second peak of the second correlation result[Figs 8-10; 0005-0007, 0028, 0048 has comparisons and source identification for source specific TOF calculations; 0028 lists peak detection and threshold comparision; Fig 9, 0048 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures]; 
determine whether the first peak represents an echo of the first ultrasonic burst signal based on the comparison[Figs 8-10; 0005-0007, 0028, 0048 has comparisons and source identification for source specific TOF calculations; 0028 lists peak detection and threshold comparison; Fig 9, 0048 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures]; 
responsive to determining that the first peak represents the echo, determine a time of reception of the echo[Figs 8-10; 0005-0007, 0028, 0048 has comparisons and source identification for source specific TOF calculations; Fig 9, 0048 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures]; 
compute a time-of-flight of the first ultrasonic burst signal based on the time of reception of the echo[Figs 8-10; 0005-0007, 0028, 0046-0048 has comparisons and source identification for source specific TOF calculations; Fig 9 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures]; 
and provide the time-of-flight at the processing output[Figs 8-10; 0005-0007, 0028, 0046-0048 has comparisons and source identification for source specific TOF calculations. Moreover use of TOF calculations for finding distance to obstacles are well known in the art]
Suchy, does not explicitly teach a first ultrasonic transducer configured to emit a first ultrasonic acoustic burst signal representing a first code[Abstract; 0004-0007 teaches transmission of signals with a combination of codes. It would be a simplification to have each code being sent separately like Chiao below; Figs 5-7]; 
a second ultrasonic transducer configured to emit a second ultrasonic burst signal representing a second code[Abstract; 0004-0007 teaches transmission of signals with a combination of codes. It would be a simplification to have each code being sent separately like Chiao below; Figs 5-7]; 
Chiao teaches a first ultrasonic transducer configured to emit a first ultrasonic acoustic burst signal representing a first code[Fig 2; Col 6; Lines 55-65 has first signal containing a first code meaning each source sends a separate code that is then correlated for 1st or 2nd code]; 
a second ultrasonic transducer configured to emit a second ultrasonic burst signal representing a second code[Fig 2; Col 6; Lines 55-65 has second signal containing a second code meaning each source sends a separate code that is then correlated for 1st or 2nd code]; 
….. generate a first correlation result responsive to a correlation between the sensor signal and the first code[Fig 2; Col 6; Lines 55-65 has decoding filter which correlates the first summed receive signal with the first receive code for the first transmit firing and correlates the second summed receive signal with the second receive code for the second transmit firing]; …..
generate a second correlation result responsive to a correlation between the sensor signal and the second code[Fig 2; Col 6; Lines 55-65 has decoding filter which correlates the first summed receive signal with the first receive code for the first transmit firing and correlates the second summed receive signal with the second receive code for the second transmit firing]; 
It would have been obvious to one of ordinary skill in the art to have each transmitter of Suchy use a different code and filter for each code as taught by Chiao to easily distinguish individual signals using the code and avoiding having to use a more complex burst signature and correlate components of the composite burst.
Regarding claim 13, Suchy [Abstract; Figs 1-10] teaches …..
at a sensor, receiving an acoustic signal, and converting the acoustic signal to a sensor signal[Fig 3, 4, 8; 0046 has sensor to receive acoustic signal and converting it to electrical signals in the circuit]; 
generating a first correlation result responsive to a correlation between the sensor signal and the first code[Fig 8; 0046-0049 has correlators #814 configured to detect signal based on signatures]; 
generating a second correlation result responsive to a correlation between the sensor signal and the second code;[Fig 8; 0046-0049 has correlators #814 configured to detect signal based on signature]
perform a comparison between a first peak of the first correlator result and a second peak of the second correlation result[Figs 8-10; 0005-0007, 0028, 0048 has comparisons and source identification for source specific TOF calculations; 0028 lists peak detection and threshold comparision; Fig 9, 0048 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures];
 determining whether the first peak represents an echo of the first ultrasonic burst signal based on the comparison[Figs 8-10; 0005-0007, 0028, 0048 has comparisons and source identification for source specific TOF calculations; 0028 lists peak detection and threshold comparision; Fig 9, 0048 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures]; 
responsive to determining that the first peak represents the echo, determine a time of reception of the echo[Figs 8-10; 0005-0007, 0028, 0048 has comparisons and source identification for source specific TOF calculations; 0028 lists peak detection and threshold comparision; Fig 9, 0048 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures]; 
and computing a time-of-flight of the first ultrasonic burst signal based on the time of reception of the echo [Figs 8-10; 0007, 0046-0048 has comparisons and source identification for source specific TOF calculations. Moreover use of TOF calculations for finding distance to obstacles are well known in the art]
Suchy, does not explicitly teach a first ultrasonic transducer configured to emit a first ultrasonic acoustic burst signal representing a first code[Abstract; 0004-0007 teaches transmission of signals with a combination of codes. It would be a simplification to have each code being sent separately like Chiao below; Figs 5-7]; 
a second ultrasonic transducer configured to emit a second ultrasonic burst signal representing a second code[Abstract; 0004-0007 teaches transmission of signals with a combination of codes. It would be a simplification to have each code being sent separately like Chiao below; Figs 5-7]; 
Chiao teaches a first ultrasonic transducer configured to emit a first ultrasonic acoustic burst signal representing a first code[Fig 2; Col 6; Lines 55-65 has first signal containing a first code meaning each source sends a separate code that is then correlated for 1st or 2nd code]; 
a second ultrasonic transducer configured to emit a second ultrasonic burst signal representing a second code[Fig 2; Col 6; Lines 55-65 has second signal containing a second code meaning each source sends a separate code that is then correlated for 1st or 2nd code]; 
….. generate a first correlation result responsive to a correlation between the sensor signal and the first code[Fig 2; Col 6; Lines 55-65 has decoding filter which correlates the first summed receive signal with the first receive code for the first transmit firing and correlates the second summed receive signal with the second receive code for the second transmit firing]; …..
generate a second correlation result responsive to a correlation between the sensor signal and the second code[Fig 2; Col 6; Lines 55-65 has decoding filter which correlates the first summed receive signal with the first receive code for the first transmit firing and correlates the second summed receive signal with the second receive code for the second transmit firing]; 
It would have been obvious to one of ordinary skill in the art to have each transmitter of Suchy use a different code and filter for each code as taught by Chiao to easily distinguish individual signals using the code and avoiding having to use a more complex burst signature and correlate components of the composite burst.
Regarding claim 18, Suchy[Abstract; Figs 1-10] ….. the ultrasonic burst signal having a mainlobe and a sidelobe[Abstract; 0004-0007 has transmission of signals with burst signature for each source; Figs 5-7 have example signatures with main and sidelobes]; 
a sensor having a sensor output and configured to receive an acoustic signal, convert the acoustic signal to a sensor signal, and provide the sensor signal at the sensor output[Fig 3, 4, 8; 0046 has sensor to receive acoustic signal and converting it to electrical signals in the circuit]; 
a correlator having a correlator input and a correlator output, the correlator input coupled to the sensor output, the correlator configured to: generate a correlation result responsive to a correlation between the sensor signal and the code[Fig 8; 0046-0049 has correlators #814 configured to detect signal based on signature]; 
and provide the correlation result at the correlation output[Figs 8-10; 0007, 0046-0048 has comparisons and source identification for source specific TOF calculations]; 
and a processing circuit having a processing input and a processing output, the processing input coupled to the correlator output, and the processing circuit configured to[Fig 1, 8-10; 0046-0049 has processing of correlation output]: 
filter the correlation result to eliminate peaks representing the sidelobe of the ultrasonic burst signal[0006-0007; 0044-0049 has filtering of signals with filtering for the center band in 0049]; 
determine, from the filtered correlation result, that a peak represents an echo of the mainlobe of the ultrasonic burst signal[Figs 8-10; 0005-0007, 0028, 0048 has comparisons and source identification for source specific TOF calculations; Fig 9, 0048 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures]; 
determine a time of reception of the echo[Figs 8-10; 0005-0007, 0028, 0048 has comparisons and source identification for source specific TOF calculations; Fig 9, 0048 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures.]; 
compute a time-of-flight of the ultrasonic burst signal based on the time of reception[Figs 8-10; 0005-0007, 0028, 0048 has comparisons and source identification for source specific TOF calculations; Fig 9, 0048 has peak detection for TOF calculations; Fig 10 has TOF determination for echo matching signatures]; 
and provide the time-of-flight at the processing output.[Figs 8-10; 0007, 0046-0048 has comparisons and source identification for source specific TOF calculations. Moreover use of TOF calculations for finding distance to obstacles are well known in the art]
Suchy implies, does not explicitly teach teaches an ultrasonic transducer configured to emit an ultrasonic burst signal representing a code,[ Abstract; 0004-0007 teaches transmission of signals with a combination of codes. It would be a simplification to have each code being sent separately like Chiao below; Figs 5-7]; 
Chiao teaches an ultrasonic transducer configured to emit an ultrasonic burst signal representing a code, [Fig 2; Col 6; Lines 55-65 has each signal containing a code meaning each source sends a separate code that is then correlated the individual code]; 
….. a correlator having a correlator input and a correlator output, the correlator input coupled to the sensor output, the correlator configured to: generate a correlation result responsive to a correlation between the sensor signal and the code [Fig 2; Col 6; Lines 55-65 has decoding filter which correlates the first summed receive signal with the first receive code for the first transmit firing and correlates the second summed receive signal with the second receive code for the second transmit firing]; …..
It would have been obvious to one of ordinary skill in the art to have each transmitter of Suchy use a different code and filter for each code as taught by Chiao to easily distinguish individual signals using the code and avoiding having to use a more complex burst signature and correlate components of the composite burst.
Regarding claim 2, Suchy teaches the first peak is one of first peaks of the first correlation result within a timing window[0044-0045 teaches use of measurement windows where echos are detected meaning the peak is there];
 the second peak is one of second peaks of the second correlation result within the time window[0044-0045 teaches use of measurement windows where echos are detected meaning the peak is there]; 
and the processing is configured to, responsive to determining that the first peak is a maximum peak among the first peaks within the timing window and the first peak has a higher amplitude than each of the second peaks, determine that the first peak represents the echo of the first ultrasonic burst signal[0028 has threshold comparisons and peak detection which means the amplitude is being evaluated and 0044-0049 has comparisons and source specific identification]
It would have been obvious to one of ordinary skill in the art to use threshold comparison and peak detections along with the signatures to better identify the source of the burst signal. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the higher peak since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 14, Suchy teaches the first peak is one of first peaks of the first correlation result within a timing window[0044-0045 teaches use of measurement windows where echos are detected meaning the peak is there];
 the second peak is one of second peaks of the second correlation result within the time window[0044-0045 teaches use of measurement windows where echos are detected meaning the peak is there]; 
and the first peak is determined to represent the echo of the first ultrasonic burst signal based on the first peak being a maximum peak among the first peaks within the timing window and the first peak having a higher amplitude than each of the second peaks. [0028 has threshold comparisons and peak detection which means the amplitude is being evaluated and 0044-0049 has comparisons and source specific identification]
It would have been obvious to one of ordinary skill in the art to use threshold comparison and peak detections along with the signatures to better identify the source of the burst signal. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the higher peak since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, Suchy teaches the determine, from a subset of the correlation result within a timing window, a maximum peak[0044-0045 teaches use of measurement windows where echos are detected meaning the peak is there];
 determine a threshold based on a pre-determined ratio of an amplitude of the maximum peak[0028 has threshold comparisons and peak detection which means the amplitude is being evaluated];
 and filtering the subset of the correlation result by eliminating peaks having an amplitude below the threshold from the filtered correlation result[0028 has threshold comparisons and peak detection which means the amplitude is being evaluated and 0044-0049 has comparisons and source specific identification. The selection of a peak based on a threshold is by default eliminating the unselected portion].
It would have been obvious to one of ordinary skill in the art to use threshold comparison and peak detections along with the signatures to better identify the source of the burst signal. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set thresholds for peak detection since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 20, Suchy teaches the processing circuit is configured to determine that the peak represents the echo of the ultrasonic burst signal based on an amplitude of the peak exceeding a threshold[0028 has threshold comparisons and peak detection which means the amplitude is being evaluated and 0044-0049 has comparisons and source specific identification].
It would have been obvious to one of ordinary skill in the art to use threshold comparison and peak detections along with the signatures to better identify the source of the burst signal. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set thresholds for peak detection since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suchy (US 20190025415 A1) in view of Chiao (US 6113545 A) as applied to claims 2, and 14 above, and further in view of Hager (US 20040252048 A1).
Regarding claim 3, Suchy does not explicitly teach having a third correlator input and a third correlator output, the third correlator input coupled to the sensor output, and the third correlator configured to: generate a third correlation result responsive to a correlation between the sensor signal and a third code, the third code representing the first ultrasonic acoustic burst signal experiencing a positive Doppler frequency shift; and provide the third correlation result at the third correlation output; a fourth correlator having a fourth correlator input and a fourth correlator output, the fourth correlator input coupled to the sensor output, and the third correlator configured to: generate a fourth correlation result responsive to a correlation between the sensor signal and a fourth code, the fourth code representing the first ultrasonic acoustic burst signal experiencing a negative Doppler frequency shift; and provide the fourth correlation result at the fourth correlation output; [Though Fig 8 has multiple correlators and 0046 does discuss the use of correlation signals to account for doppler shift to increase accuracy which would be well known in the art]
Hager teaches having a third correlator input and a third correlator output, the third correlator input coupled to the sensor output, and the third correlator configured to: generate a third correlation result responsive to a correlation between the sensor signal and a third code, the third code representing the first ultrasonic acoustic burst signal experiencing a positive Doppler frequency shift[0009, 0023 has correlator for positive and negative doppler shifts]; and provide the third correlation result at the third correlation output[0009, 0023 has correlator for positive and negative doppler shifts]; 
a fourth correlator having a fourth correlator input and a fourth correlator output, the fourth correlator input coupled to the sensor output, and the third correlator configured to: generate a fourth correlation result responsive to a correlation between the sensor signal and a fourth code, the fourth code representing the first ultrasonic acoustic burst signal experiencing a negative Doppler frequency shift[0009, 0023 has correlator for positive and negative doppler shifts]; and provide the fourth correlation result at the fourth correlation output[0009, 0023 has correlator for positive and negative doppler shifts]; 
It would have been obvious to one of ordinary skill in the art to have modified the correlators in Suchy with the correlation filtering to find doppler shift in Hager in order to find the doppler shift based on whether it was a positive or negative doppler. Doing so would better determine the comparative velocity and direction to the object. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to check for positive or negative doppler shifts since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Suchy, as modified, teaches wherein the comparison is a first comparison[this is a reference to the comparison in claim 1 above]; and wherein the processing circuit has a third processing input coupled to the third correlation output and a fourth processing input coupled to the fourth correlation output, and the processing circuit is configured to: perform a second comparison between a third peak of the third correlation result and a fourth peak of the fourth correlation result; and extract Doppler information based on the second comparison[0046 has use of correlators and accounting for doppler shifts meaning doppler information is extracted based on correlation]
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional processors for additional correlators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 15, Suchy does not explicitly teach generating a third correlation result responsive to a correlation between the sensor signal and a third code, the third code representing the first ultrasonic acoustic burst signal experiencing a positive Doppler frequency shift; and generate a fourth correlation result responsive to a correlation between the sensor signal and a fourth code, the fourth code representing the first ultrasonic acoustic burst signal experiencing a negative Doppler frequency shift. [Though Fig 8 has multiple correlators and 0046 does discuss the use of correlation signals to account for doppler shift to increase accuracy which would be well known in the art]
Hager teaches generating a third correlation result responsive to a correlation between the sensor signal and a third code, the third code representing the first ultrasonic acoustic burst signal experiencing a positive Doppler frequency shift; [0009, 0023 has correlator for positive and negative doppler shifts]; and generate a fourth correlation result responsive to a correlation between the sensor signal and a fourth code, the fourth code representing the first ultrasonic acoustic burst signal experiencing a negative Doppler frequency shift. [0009, 0023 has correlator for positive and negative doppler shifts]. 
It would have been obvious to one of ordinary skill in the art to have modified the correlators in Suchy with the correlation filtering to find doppler shift in Hager in order to find the doppler shift based on whether it was a positive or negative doppler. Doing so would better determine the comparative velocity and direction to the object. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to check for positive or negative doppler shifts since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Suchy, as modified, teaches further comprising extracting Doppler information based on comparing a third peak of the third correlation result and a fourth peak of the fourth correlation result. [0046 has use of correlators and accounting for doppler shifts meaning doppler information is extracted based on correlation]
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional processors for additional correlators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 5-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suchy (US 20190025415 A1) in view of Chiao (US 6113545 A) as applied to claims 1, and 13 above, and further in view of Hallek (US 20170003391 A1).
Regarding claim 5, Suchy teaches comparison is a first comparison[see comparison in rejection of claim 1 above], and the processing circuit is configured to: …..; and determine whether the sensor signal within each timing window includes the echo of the first ultrasonic burst signal based on the second comparison[Figs 8-10; 0007, 0046-0048 has comparisons and source identification for source specific TOF calculations and 0047 having an ECU for additional signal processing and channel separation meaning it is a second comparison].
Suchy does not explicitly teach select first subsets of the first correlation result within respective timing windows, each respective timing window centered at a respective peak of the first peaks; select second subsets of the second correlation result within the respective timing windows; perform a second comparison between first peaks of the first subset of the first correlation result and second peaks of the second subset of the second correlation result within each timing window[though 0044, 0045 and 0049 discuss measurement windows]
Hallek teaches does not explicitly teach select first subsets of the first correlation result within respective timing windows, each respective timing window centered at a respective peak of the first peaks; select second subsets of the second correlation result within the respective timing windows; perform a second comparison between first peaks of the first subset of the first correlation result and second peaks of the second subset of the second correlation result within each timing window[Figs 7-10 and 0053-0057 has selection of peaks within certain time interval]
It would have been obvious to one of ordinary skill in the art to have modified the correlators in Suchy with the time windows of Hallek in order to focus on certain peaks during certain time windows. 
Regarding claim 6, Suchy, as modified, teaches based on an amplitude of a third peak exceeding a threshold, determine that the third peak of the first correlation result in a second timing window is a second echo of the first ultrasonic burst signal, the amplitude of the third peak being lower than an amplitude of the first peak; determine a second time of reception of the second echo; compute a second time-of-flight of the first ultrasonic burst signal based on the second time of reception of the second echo; and provide the second time-of-flight at the processing output.[0007, 0044-0049 has categorizing and identifying extra echoes based on the sensor; Figs 8-10; 0049 and fig 10 has updating time of flight based on multiple echoes]
Regarding claim 7, Suchy does not explicitly teach the threshold is based on one quarter of the amplitude of the first peak; and wherein the third peak is determined to be the second echo based on a time difference between the third peak and the first peak being within half of the first or second timing windows. 
It would have been obvious to one of ordinary skill in the art to have one quarter of the amplitude of the first peak; and wherein the third peak is determined to be the second echo based on a time difference between the third peak and the first peak being within half of the first or second timing windows, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Suchy implies, but does not explicitly teach the processing circuit is configured to filter the first and second correlation results by comparing amplitudes of peaks of the first and second correlation results with respective first and second thresholds to eliminate peaks representing sidelobes of the respective first and second ultrasonic burst signals; and wherein the first peak and the second peaks are determined from the respective filtered first and second correlation results. [Abstract; 0004-0007 has transmission of signals with burst signature for each source; Figs 5-7 have example signatures with main and sidelobes; 0044-0049 has filtering of signals with filtering for the center band in 0049. The selection of a peak based on a threshold is by default eliminating the unselected portion] 
Hallek teaches that the processing circuit is configured to filter the first and second correlation results by comparing amplitudes of peaks of the first and second correlation results with respective first and second thresholds to eliminate peaks representing sidelobes of the respective first and second ultrasonic burst signals; and wherein the first peak and the second peaks are determined from the respective filtered first and second correlation results [Figs 7-10; 0053-0057 has selection of only maximum peak meaning elimination of sidelobes]
It would have been obvious to one of ordinary skill in the art to have modified the correlators in Suchy with the filtering of correlation by amplitude in Hallek in order to only select the main peak and not the sidelobes.
Regarding claim 9, Suchy does not explicitly teach wherein the first threshold is based on a first autocorrelation output shape generated by the first correlator, and the second threshold is based on a second autocorrelation output shape generated by the second correlator. 
Hallek teaches wherein the first threshold is based on a first autocorrelation output shape generated by the first correlator, and the second threshold is based on a second autocorrelation output shape generated by the second correlator [Figs 7-10; 0052-0057 has selection of peaks for a certain threshold value based on correlation envelope].
It would have been obvious to one of ordinary skill in the art to have modified the correlators in Suchy with the threshold based on the correlation envelope in Hallek in order to select the peak based on the envelope.
Regarding claim 10, Suchy does not explicitly teach wherein the first threshold and the second threshold are set at one quarter of an amplitude of a maximum peak of the respective first and second correlation results within a search window.
It would have been obvious to one of ordinary skill in the art to have used the threshold amplitude is set at one quarter of the amplitude of a maximum peak within a search window, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Suchy teaches …..  and wherein the first peak and the second peaks are determined from the respective filtered first and second correlation results[Fig 8; 0046-0049 has correlators configured to detect signal based on signatures]. 
Suchy does not explicitly teach the processing circuit is configured to filter the first and second correlation results by removing peaks that are separated by a time difference less than a threshold;
Hallek teaches the processing circuit is configured to filter the first and second correlation results by removing peaks that are separated by a time difference less than a threshold; [Figs 7,8; 0019-0022; 0038-0040; 0053-0057 has comparison and filtering of peaks for a maximum value within a certain time duration]
It would have been obvious to one of ordinary skill in the art to have modified the processor in Suchy with the filtering in Hallek to remove peaks separated by a certain time difference in order to remove peaks outside of the time window of interest.
Regarding claim 12, Suchy does not explicitly teach the processing circuit is configured to, responsive to determining that a third peak and a fourth peak of the first correlation result are separated by a time difference less than the threshold, and that the fourth peak has a larger amplitude than the third peak, retain the fourth peak and remove the third peak in the filtered first correlation result.
Hallek teaches the processing circuit is configured to, responsive to determining that a third peak and a fourth peak of the first correlation result are separated by a time difference less than the threshold, and that the fourth peak has a larger amplitude than the third peak, retain the fourth peak and remove the third peak in the filtered first correlation result[Figs 7,8; 0019-0022; 0038-0040; 0053-0057 has comparison and filtering of peaks for a maximum value within a certain time duration]
It would have been obvious to one of ordinary skill in the art to responsive to determining that a third peak and a fourth peak of the first correlation result are separated by a time difference less than the threshold, and that the fourth peak has a larger amplitude than the third peak, retain the fourth peak and remove the third peak in the filtered first correlation result, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Suchy implies, but does not explicitly teach filtering the first and second correlation results by comparing amplitudes of peaks of the first and second correlation results with respective first and second thresholds to eliminate side lobe peaks; and wherein the first peak and the second peaks are determined from the respective filtered first and second correlation results[Abstract; 0004-0007 has transmission of signals with burst signature for each source; Figs 5-7 have example signatures with main and sidelobes; 0044-0049 has filtering of signals with filtering for the center band in 0049. The selection of a peak based on a threshold is by default eliminating the unselected portion] 
Hallek teaches that filtering the first and second correlation results by comparing amplitudes of peaks of the first and second correlation results with respective first and second thresholds to eliminate side lobe peaks; and wherein the first peak and the second peaks are determined from the respective filtered first and second correlation results[Figs 7-10; 0053-0057 has selection of only maximum peak meaning elimination of sidelobes]
It would have been obvious to one of ordinary skill in the art to have modified the correlators in Suchy with the filtering of correlation by amplitude in Hallek in order to only select the main peak and not the sidelobes.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645